UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-1617


FRANCIS AKINRO,

                  Plaintiff - Appellant,

          v.

YORKEWOOD APARTMENTS, et al.,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:10-cv-01282-WDQ)


Submitted:   August 19, 2010                 Decided:   August 27, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis Akinro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Francis    Akinro    appeals    the   district       court’s   order

dismissing civil complaint under 28 U.S.C. § 1915(e)(2) (2006).

We   have   reviewed   the   record   and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Akinro v. Yorkewood Apartments, No. 1:10-cv-01282-WDQ

(D. Md. May 27, 2010).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and   argument      would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                      2